
	

114 HR 3563 IH: Milk Freedom Act of 2015
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3563
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Massie (for himself, Ms. Pingree, Mr. Rigell, Mr. Nugent, Mr. Rohrabacher, Mr. Jones, Mr. Brat, Mr. Polis, Mr. Amash, Mr. Meadows, Mr. McClintock, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To authorize the interstate traffic of unpasteurized milk and milk products that are packaged for
			 direct human consumption.
	
	
 1.Short titleThis Act may be cited as the Milk Freedom Act of 2015. 2.Interstate traffic of unpasteurized milk and milk products (a)Sale allowedNotwithstanding the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), section 361 of the Public Health Service Act (42 U.S.C. 264), and any regulations or other guidance issued under such Act or section, a Federal department, agency, or court may not take any action (such as administrative, civil, criminal, or other actions) that would prohibit, interfere with, regulate, or otherwise restrict the interstate traffic of milk, or a milk product, that is unpasteurized and packaged for direct human consumption, if such prohibition, interference, regulation, or restriction is based on the determination that, solely because such milk or milk product is unpasteurized, such milk or milk product is adulterated, misbranded, or otherwise in violation of Federal law.
 (b)DefinitionsIn this section, the following definitions apply: (1)The term milk means the lacteal secretion, practically free from colostrum, obtained by the milking of one or more healthy animals.
 (2)The term milk product— (A)means a food product made from milk; and
 (B)includes low-fat milk, skim milk, cream, half and half, dry milk, nonfat milk, dry cream, condensed or concentrated milk products, cultured or acidified milk or milk products, kefir, eggnog, yogurt, butter, cheese, whey, condensed or dry whey or whey products, ice cream, ice milk, and other frozen dairy desserts.
 (3)The term packaged for direct human consumption means milk and milk products that are packaged for the final consumer and intended for human consumption. Such term does not include milk and milk products that are packaged for additional processing, including pasteurization, before being consumed by humans.
 (4)The term pasteurized means the process of heating milk and milk products to the applicable temperature specified in the tables contained in section 1240.61 of title 21, Code of Federal Regulations (or successor regulations), and held continuously at or above that temperature for at least the corresponding specified time in such tables.
 (5)The term unpasteurized means not pasteurized.  